McMurray, Presiding Judge,
dissenting.
I respectfully dissent from the decision reached by the majority. In my opinion, the decedent’s attempt to secure the cargo approximately one-half mile from the loading point was an act subsequent to and distinct from the process of loading. See Ga. Farm Bureau Mut. Ins. Co. v. Nelson, 153 Ga. App. 623, 629 (266 SE2d 299), wherein we held that the act of attaching a trailer (which had been loaded with lumber) to a tractor did not constitute “loading” within the meaning of Code Ann. § 56-3402b (h) (OCGA § 33-34-2 (9)). I would reverse the judgment of the trial court.
I am authorized to state that Chief Judge Banke and Judge Ben-ham join in this dissent.